    Case: 1:20-cv-03491 Document #: 61 Filed: 09/21/20 Page 1 of 2 PageID #:321




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3491
                       Plaintiff,

       v.

Ukliss Store and et al.,

                       Defendants.



                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

               Defendant Name                                      Line No.

               Charmming Girl                                         282

                  Denimshop                                           307

                  BetibaoLQ                                           274

                                                                      308
                 qingcangqilu

                Car decoration                                        285

                Prettygirl Store                                      279

   Guangzhou Welltop Electronic Co., Ltd                              208

      Shenzhen Meiladi Electronic Ltd.                                240
   Case: 1:20-cv-03491 Document #: 61 Filed: 09/21/20 Page 2 of 2 PageID #:322




              Adoolla Store                                 52

       VIPLink Dropshipping Store                           59

              welltop Store                                 76

          Saituo Co.,Ltd. Store                             33

          All for manicure Store                           101

          OHA MY GIRL Store                                 31

               GaGa Deal                                   288

               Goodworld                                   183

       Foreverlily Appliances Store                         65



DATED September 21, 2020                   Respectfully submitted,

                                           /s/ James A. Karamanis
                                           James A. Karamanis
                                           Barney & Karamanis, LLP
                                           Two Prudential Plaza
                                           180 N. Stetson, Ste 3050
                                           Chicago, IL 60601
                                           Tel.: 312/553-5300
                                           Attorney No. 6203479
                                           James@bkchicagolaw.com

                                           ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
